         Case 2:20-cv-01812-JFC Document 14 Filed 03/02/21 Page 1 of 1




                    IN THE UNITED STATED DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARC A. PARDOE,                                   )      Civil Action No. 2:20-1812
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )
                                                   )
 UNIFUND CCR, LLC,                                 )
                                                   )
                       Defendant.                  )

                                     ORDER OF COURT

                          2nd
       AND NOW, this ______________                  March
                                    day of _____________________________,   21
                                                                          20___,

upon consideration of the Stipulation of Dismissal filed by counsel for the parties, it is hereby

ORDERED that the above-referenced matter has been settled and is dismissed with prejudice.



                                            BY THE COURT:




                                             s/Joy Flowers Conti
                                            ________________________________________J.
                                             Hon. Joy Flowers Conti,
                                             Senior U.S. District Judge
